Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144134-5 & (96)                                                                                     Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 144134-5
                                                                   COA: 292793, 292794
                                                                   Allegan CC: 08-016032-FH
  TROY LAVAUGHN JONES, JR.,                                                    08-015991-FH
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion to exceed the page limit for reply briefs is
  GRANTED. The application for leave to appeal the September 27, 2011 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2012                      _________________________________________
         p0416                                                                Clerk